DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Finnegan on 5/16/2022.

The application has been amended as follows: 
Claim 3 has been replaced with the following:	“The method of claim 1, wherein only one or two of the columns in each sacramental section defines a top board portion for said sacramental section.”

Examiner’s Reasons for Allowance
In response to the amendments filed on 3/30/22, claims 1 & 3-5 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach a method of teaching the Christian scriptures, comprising: providing a game board having a playing surface providing a plurality of board portions, wherein each board portion a Christian scriptures citation; the plurality of board portions divided into five sacramental sections; each sacramental section comprising a plurality of staggered columns; and each column comprising a subset of the plurality of board portions; and providing a question related to each Christian scripture citation for each board portion each player occupies, wherein each player advances to a subsequent board portion by answering said question, wherein the plurality of sacramental sections includes a baptism section, a believe section, a confess section, hear section and a repent section.  As required by the independent claim 1.  
The closest prior art appears to be Balosky (US Patent 7,458,581; referred to hereinafter as Balosky), in view of Turner et al. (US Patent 4,907,808; referred to hereinafter as Turner).  Balosky disclose a Christianity based board game that teaches biblical principles. The board game comprises a game board, dice, angel playing pieces, jewel crown, chance cards, guide cards, and jewel cards. By rolling the dice, the angel playing pieces follow the path designated on the board game and taking up a chance card, guide card, or jewel card when instructed. When a player lands on a jewel card spot, and answers the question correctly, a jewel is given to said player. The object of the game is to be the first player to ascend the stairway to heaven and have collected seven jewels to fill up his or her jewel crown.  Turner teach a game board that is divided according to various aspects of the total STAR TREK history and the elements of the various STAR TREK adventures. The object of the game is to assemble a model of the ENTERPRISE and then advance to a specified area of the game board. Various parts of such starship are awarded for achieving certain areas of the game board.  However, neither Balosky nor Turner, individually or in combination with each other disclose or teach all the recited claim limitations, as required by independent claim 1.  Consequently, claims 1 & 3-5 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649